Citation Nr: 1510365	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1943 to April 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2012, the Veteran requested to appear at a hearing before a Veterans Law Judge (VLJ) at a local VA office.  The hearing was scheduled for September 19, 2014, but the day before the hearing was to take place it was cancelled at the Veteran's request.  The Board will therefore proceed with a decision in this case.

The July 2011 rating decision on appeal also denied a claim for entitlement to service connection for hearing loss.  The Veteran initiated an appeal of the denial of the claim, but service connection for bilateral hearing loss was awarded in a June 2013 rating decision.  An initial 10 percent evaluation was assigned effective November 12, 2010.  The award of service connection constitutes a full grant of the benefit sought on appeal and the claim for entitlement to service connection for hearing loss is not before the Board.


FINDINGS OF FACT

1.  Chronic tinnitus did not clearly and unmistakably exist prior to the Veteran's induction into active duty service in October 1943.

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to noise exposure during active duty service.  In an October 2012 statement, the Veteran reported that he served as a signalman aboard a naval vessel during World War II and was posted next to a gunner and exposed to loud gun fire.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the record contains some evidence that tinnitus may have pre-existed the Veteran's enlistment into active duty in October 1943.  The Board must therefore determine whether the presumption of soundness is for application, and if so, whether it has been rebutted.  

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's ears and hearing were normal at the October 1943 enlistment examination and no complaints of tinnitus were noted at the examination.  Thus, the presumption of soundness is for application.  The Veteran reported during the June 2013 VA examination that he first noticed the onset of tinnitus when he was sixteen years old, prior to his entry into active service.  There is no medical or lay evidence of tinnitus or ear problems during service or for many decades following the Veteran's separation.  In order to rebut the presumption of soundness, the record must demonstrate that a disability clearly and unmistakably pre-existed active duty service.  See 38 U.S.C.A. § 1111.  In this case, while there is some lay evidence indicating the Veteran may have experienced some tinnitus prior to service, the Board cannot conclude that the Veteran's chronic disability clearly and unmistakably pre-existed active duty.  The Board further notes that the Veteran's statements provided directly to the AOJ in support of his current claim for service connection contend that tinnitus was incurred as a result of in-service noise exposure.  The presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran was diagnosed with tinnitus at a June 2013 VA examination.  Although service treatment records do not document any complaints or treatment for tinnitus or other ear-related conditions, the Veteran has reported that he incurred acoustic trauma due to his service as a signalman.  VA conceded the Veteran's exposure to gunfire during service in a June 2013 rating decision, and the Board notes that the Veteran is competent to report injuries, such as acoustic trauma, during active duty.  The Board will resolve any doubt in favor of the Veteran and finds that the first and second elements of service connection-a current disability and in-service injury-are established. 

Regarding the third element of service connection, a nexus between the Veteran's tinnitus and the in-service noise exposure, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the April 1946 separation examination and the Veteran did not complain of tinnitus.  There is also no evidence of tinnitus until years after the Veteran's separation.   In fact, the earliest evidence of complaints related to tinnitus dates from November 2010, more than 50 years after discharge, when the Veteran filed his claim for service connection.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's conditions were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also not reported a continuity of symptomatology since service; the history he provided during the June 2013 VA examination is that he first noticed the onset of tinnitus prior to his enlistment into active duty.  

The record also contains no competent medical evidence of a nexus between the Veteran's tinnitus and his active duty service.  The only medical opinion of record, that of the June 2013 VA examiner, weighs against the claim.  The Veteran has provided an opinion connecting his tinnitus to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of tinnitus, but finds that his opinion as to the cause of the condition simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).    

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed tinnitus was decades after his separation from military service.  In addition, there is no medical evidence that the Veteran's tinnitus is related to his active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).




Duties to Notify and Assist

VA her certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records.  He has not reported undergoing any VA, other federal, or private treatment of the disability on appeal.  Additionally, the Veteran was provided a proper VA examination and medical opinion in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  







ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


